Citation Nr: 0701616	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as residual to Agent Orange (AO) herbicide exposure.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected shell fragment wound scars of the forearms, 
sternum, and hands.

3.  Entitlement to an effective date earlier than March 30, 
2001 for the assignment of a 10 percent disability rating for 
service-connected shell fragment wound scars of the forearms, 
sternum, and hands, to include on the grounds of clear and 
unmistakable evidence.

4.  Entitlement to an effective date earlier than September 
25, 2000 for the assignment of a 70 percent disability rating 
for service-connected post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2004.  This matter was 
originally on appeal from rating decisions dated in January 
2002 and May 2002 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A videoconference hearing was held on October 15, 2003, in 
Muskogee, Oklahoma, before a Veterans Law who has since 
retired from the Board.  A letter was sent to the veteran's 
attorney in October 2006 informing her of this matter with an 
offer to schedule him for another hearing.  In December 2006, 
the Board received a response requesting either a travel 
board hearing or a videoconference hearing.

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claim without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a hearing 
at the RO before a Veterans Law Judge.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.704 (2006).

Accordingly, this case is REMANDED for the following action:

A Travel Board or videoconference hearing 
should be scheduled for the veteran in 
connection with his appeal.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



